02-12-127-CV







 







 











COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH




 
 
NO. 02-12-00127-CV
 
 




Mamm Publishing, Inc. and Beverly Ann Garvin,
  Individually and d/b/a Denton Lifestyles


 


APPELLANTS




 
V.
 




Meissner Publishing, Ltd., Harold Meissner, Lisa
  Meissner, and Mindy Bruce


 


APPELLEES




 
 
----------
FROM THE 431st
District Court OF Denton COUNTY
----------
MEMORANDUM
OPINION[1]
----------
On
March 30, 2012, Appellants Mamm Publishing, Inc. and Beverly Ann Garvin,
individually and d/b/a Denton Lifestyles, filed a restricted appeal from a
default judgment.[2]  However, the trial
court’s final judgment recites that Mamm Publishing appeared at the hearing
through its attorney.
On
April 4, 2012, we notified the parties that we were concerned that we did not
have jurisdiction over Mamm Publishing’s appeal because its notice of appeal
was not timely filed, and, unlike Garvin, Mamm Publishing did not appear to
meet the requirements for a restricted appeal.[3]  We informed the parties
that unless Mamm Publishing or any party desiring to continue the appeal of
Mamm Publishing filed with this court, on or before April 16, 2012, a response
showing grounds for continuing the appeal, the appeal of Mamm Publishing was
subject to dismissal for want of jurisdiction.[4]
We
received responses from Mamm Publishing, Garvin, and Appellees.  The parties
acknowledge that Mamm Publishing does not meet the requirements for a
restricted appeal.  Because Mamm Publishing does not meet the requirements for
a restricted appeal, its notice of appeal was untimely.[5]
 Additionally, Mamm Publishing asks that its appeal be dismissed.  Accordingly,
we dismiss the appeal as to Mamm Publishing for want of jurisdiction.[6]
Garvin’s
restricted appeal shall continue.  The case shall hereafter be styled “Beverly
Ann Garvin, Individually and d/b/a Denton Lifestyles v. Meissner Publishing, Ltd., Harold Meissner, Lisa Meissner,
and Mindy Bruce.”
 
PER CURIAM
 
PANEL: 
DAUPHINOT,
GARDNER, and WALKER, JJ.
 
DELIVERED:  May 17, 2012




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P.
30.


[3]See Tex. R. App. P.
26.1(c), 30.


[4]See Tex. R. App. P.
42.3(a), 44.3.


[5]See Tex. R. App. P.
26.1.


[6]See Tex. R. App. P.
42.3(a), 43.2(f).